DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III, claims 23-30, in the reply filed on May 23, 2022 is acknowledged.  In a follow on phone conversation on May 26, 2022, Applicant’s representative, Mr. Iyer, indicated that the elected species is SEQ ID NO: 71.  By electing SEQ ID NO: 71 (fusion protein), the parts of the fusion protein are SEQ ID NO: 14 (ferritin) and SEQ ID NO: 35 (EBV gp350) are also elected.  Claims 13-22 are withdrawn from consideration being directed to non-elected subject matter.

Claims Summary
	Claim 25 is directed to a nucleic acid molecule encoding a recombinant protein comprising:
At least 25 contiguous amino acids from a monomeric subunit protein that self-assembles to form a nanoparticle.  The monomeric subunit protein is a ferritin subunit protein (claim 24).  Specifically, the ferritin subunit protein comprises at least 25 contiguous amino acids of SEQ ID NO: 14, or at least 25 contiguous amino acids of a sequence at least about 80% identical to SEQ ID NO: 14 (claim 25).  SEQ ID NO: 14 is 172 amino acids in length and represents a fusion protein of E. coli ferritin and bullfrog ferritin.  The monomeric subunit protein is joined to:
At least one immunogenic portion from a first Epstein-Barr Virus (EBV) envelope protein gp350.  The immunogenic portion comprises at least 25 contiguous amino acids from SEQ ID NO: 35, or comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 35 (claim 26).  In another embodiment, the immunogenic portion comprises SEQ ID NO: 35 (claim 27).  SEQ ID NO: 35 is 859 amino acids in length.
The encoded recombinant protein comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 71 (claim 28).  SEQ ID NO: 71 is 1031 amino acids in length, and comprises SEQ ID NO: 14 and 35.  Also claimed is a kit comprising the nucleic acid molecule (claim 29), and a method of producing an EBV vaccine, comprising expressing in a cell the nucleic acid molecule (claim 30).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 recites SEQ ID NO: 56 and 59, both of which do not contain any sequences, according to the sequence listing of record.  The metes and bounds of the claims cannot be determined.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-27, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims encompass a genus of nucleic acid molecules encoding a recombinant protein comprising at least 25 contiguous amino acids from a monomeric subunit protein that self-assemble to form a nanoparticle.  This genus encompasses any 25 contiguous amino acids from any monomeric subunit protein, provided that the 25 contiguous amino acids form a nanoparticle.  The elected species in claims 24-28 is ferritin, specifically, SEQ ID NO: 14, which is 172 amino acids in length and represents a fusion protein of E. coli ferritin and bullfrog ferritin.  The genus also encompasses any 25 contiguous amino acids of a sequence that is at least 80% identical to SEQ ID NO: 14.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
In this case, the claims provide partial structure in terms of a base sequence, SEQ ID NO: 14, or a sequence 80% identical to SEQ ID NO: 14, and a minimal fragment size of at least 25 contiguous amino acids.  The claims also provide a function: self-assembly into nanoparticles when joined to gp350 of EBV, or an immunogenic portion comprising at least 25 contiguous amino acids from SEQ ID NO: 35, or an immunogenic portion comprising at least 25 contiguous amino acids from a sequence that is at least 80% identical to SEQ ID NO: 35.
The missing factor in this case is the structure/function correlation between the partial structure and the required function.  The specification does not appear to provide any 25-mer fragments of SEQ ID NO: 14, or 25-mer fragments of a sequence that is at least 80% identical to SEQ ID NO: 14.  Example 1, part A, discloses the construction of the ferritin proteins used in the other examples, see page 59.  Applicant constructed a hybrid ferritin comprising N-terminal residues 2-9 of bullfrog ferritin with residues 3-162 of E. coli ferritin, for example, which results in a hybrid ferritin that is longer than 25 amino acids.  There does not appear to be any further description in the specification of 25-mer sequences that would be expected to have the claimed function.  Without providing a region or regions of, for example, SEQ ID NO: 14 that would be expected to have self-assembling capability, one would not be put in possession of the genus claimed.  The disclosed species of SEQ ID NO: 14 does not adequately represent the genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 24, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 7,097,841 B2, cited in the IDS filed 7/10/2020, “Carter”) in view of Ian Frazer (US 2011/0020374 A1, “Frazer”).  The claims are summarized above and correlated with the teachings of the prior art in bold font.
Carter discloses ferritin monomeric proteins, such as the L chain (which is more than 25 contiguous amino acids in length), that are fused with other proteins and self-assemble into particles (see Example 1, and col. 17, lines 50-59) (claims 23 and 24).  Although Carter does not characterize the particles as “nanoparticles”, the size of the assembled particles is expected to fall within the definition of “nanoparticle” given that the particles are produced in bacteria (see Example 1).  The ferritin proteins are fused with viral envelope proteins for vaccination purposes (see col. 3, lines 32-35).  They are produced from nucleic acid coding sequences that are transformed into cells (see Example 1) (claims 23 and 30).  
Carter does not specifically name EBV envelope protein gp350 as an antigen to be fused with ferritin, however, it would have been obvious to have selected any viral envelope for the purpose of making a vaccine, as taught by Carter (see col. 3, lines 32-35).  Frazer discloses a variety of immunogens in Table 8, such as EBV gp350, SEQ ID NO: 69, which contains Applicant’s SEQ ID NO: 35 (exact match for amino acid 1-859), as well as fragments (see Frazer, paragraph [0073]) (claims 23, 26 and 27).  Given that EBV is a human pathogen of interest (see Frazer, paragraph [0016]), one would have been motivated to selected Frazer’s envelope polypeptide to construct Carter’s fusion protein vaccine with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 7,097,841 B2, “Carter”) in view of Ian Frazer (US 2011/0020374 A1, “Frazer”) as applied to claim 23 above, and further in view of in view Daftarian et al. (WO 2010/115046 A2, “Daftarian”).  Claim 29 is directed to a kit comprising the nucleic acid.
The teachings of Carter and Frazer are outlined above, neither of which disclose kits comprising the nucleic acid encoding the fusion proteins.  However, it would have been obvious to have made kits comprising the nucleic acid with a reasonable expectation of success.  One would have been motivated to produce kits for the purpose of marketing/selling a product, as in Daftarian, which discloses kits comprising nanoparticle-based vaccines (see abstract).  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.

Conclusion
No claim is allowed.  Claim 28 is objected to for being dependent on a rejected claim but would otherwise be allowable if rewritten in independent form.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO2011050168-A2 discloses SEQ ID NO: 140 (227 aa), which contains a 100% match for SEQ ID NO: 14, but with a different antigen attached (RSV).  There is no teaching or fair suggestion to combine that sequence with an EBV envelope.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648